Citation Nr: 0941602	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  04-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in October 2004.  A transcript of the 
hearing has been associated with the record.

In July 2005, the Board determined that new and material 
evidence had been received to reopen the Veteran's claim of 
entitlement to service connection.  The Board remanded the 
appeal for additional development of the record.  Following 
such development, the matter returned to the Board in 
November 2007.  At that time, the claim was denied. 

The Veteran appealed the November 2007 denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court thereby vacated the November 2007 Board decision in an 
October 2008 order and remanded the matter back to the Board 
for development consistent with the parties' October 2008 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  The record includes VA and 
private medical opinions containing various diagnoses and 
conflicting opinions regarding the etiology and diagnosis 
regarding a psychiatric disorder.  Accordingly, additional 
development is required prior to final adjudication of this 
issue.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination 
by a Board of medical professionals, 
consisting of psychiatrists, 
psychologists, or a combination thereof.  
The claims folder must be reviewed in 
conjunction with this request.  After 
evaluating the Veteran, all current 
diagnoses should be indicated.  Following 
this, the examiners should address whether 
it is at least as likely as not that any 
current acquired psychiatric disability 
had its onset in active service or is 
otherwise related to such service.  The 
examiners should also comment as to 
whether it is at least as likely as not 
that manifestations of a psychosis had 
their onset within the first post-service 
year.  Furthermore, they should discuss 
whether it is at least as likely as not 
that any developmental/personality was 
aggravated by active service, and if so, 
whether such aggravation brought about a 
superimposed acquired psychiatric 
disability that is diagnosed at the 
present time.  

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the panel 
determines that any question cannot be 
answered without resorting to speculation, 
it should be explained why it would 
speculative to respond.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


